DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-22 are currently pending in the present application.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Hupp on February 18, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A method of attributing browsing activity from two or more network-connected devices to a single user, the method comprising:	receiving a plurality of unidentified cookies at a computing system, the unidentified cookies being generated from browsing activity of a plurality of different unidentified devices at a website, each cookie having a plurality of characteristics;	applying a random forest classifier to the plurality of unidentified cookies to determine a probability of at least one first cookie received from a first device being generated from a common user with at least one second cookie received from a second device different from the first device, the random forest classifier being trained on probabilities output from a Gaussian mixture model;	attributing the first and second cookies to the common user based on the probability of the at least one first cookie and the at least one second cookie being generated from the common user; and	delivering personalized content to the common user based on the plurality of characteristics of the first and second cookies.
18.	(Currently Amended) A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computing system, cause the computing system to perform a method of attributing web browsing activity from multiple devices to a single user, the method comprising:	receiving, at a computing system, cookies produced by browsing activity of known users on known network-connected devices;	pairing cookies from two of the known network-connected devices attributed to the same known user;	identifying characteristics common to the paired cookies;	clustering, at the computing system, the cookies based on the identified characteristics;	calculating a probability for each cookie and each cluster for each device type and
user;	training a random forest classifier;	receiving a plurality of unidentified cookies from two or more different unidentified devices at the computing system;	scoring the unidentified cookies with the trained random forest classifier, wherein the scoring comprises calculating a probability that pairs of the unidentified cookies are attributable to the same user;	filtering the of unidentified cookies to remove pairs having a low probability of being attributable to the same user;	outputting the remaining cookie pairs as being attributable to the same user; and	providing personalized content to the user based on the characteristics of the cookie pairs.
Conclusion
	Claims 1-22 are allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126